DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to interview on 1/4/22.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeff Kapteyn on January 4, 2022.
The application has been amended as follows: 

Claims 1-4, 6 and 7 have been cancelled.

Claim 8 has been rewritten as follows:
-A vehicle door comprising:
a latch;
an outside handle movable between a rest position and an open position;
an outside release lever;
a lever assembly having locked and unlocked configurations, wherein the lever assembly mechanically couples the outside handle to the latch via the outside release lever when 
a lock member that rotates due to inertial forces and causes the lever assembly to change from the unlocked configuration to the locked configuration whereby the lever assembly is mechanically de-coupled from the outside release lever and the latch upon impact on the door whereby the latch remains latched as the handle moves from the rest position to the open position upon impact.-.

Allowable Subject Matter
Claims 5 and 8-11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



January 4, 2022